DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 5/31/2022 is acknowledged.
Claims 5-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Changzhou GBS High Tech & Industry CO., LTD (CN101279734 submitted in the IDS filed 8/7/2020 hereinafter referred to as “Changzhou” and where citations in this Office Action are from the translation provided by Applicant) and in further view of Staffin et al (US 2010/0290970).
Changzhou discloses a method for producing trichlorosilane by reacting silicon and hydrogen chloride in a fluidized bed, the method comprising pressurizing the discharge gas of the reactor by water cooling the generated trichlorosilane (See Page 3, Bottom).  As admitted in Applicant’s Specification at [0003]), Changzhou discloses a method where cooling water is brought into contact with a side wall of a pipe including an inner-space section through which a discharge gas flows (see Specification at [0003] and Figure 2(a)).
Changzhou does not explicitly disclose the method where the surface has a temperature of not lower than 110°C.
	Regarding a temperature of not lower than 110°C, Staffin discloses a process of synthesizing trichlorosilane comprising a step of cooling a product gas exiting the fluidized bed reactor with a heat exchanger where the cooling system is operated to maintain the gas leaving at 175°C as a useful temperature helping to control the formation of by-products (See [0170]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method comprising cooling trichlorosilane gas with a cooled pipe wall as disclosed by Changzhou where the cooling temperature is controlled to 175°C as disclosed by Staffin since this temperature prevents the formation of undesirable by-products in product gases leaving fluidized bed reactors configured for producing trichlorosilane.
	Regarding Claim 2, Staffin discloses a method where cooling of the gases is in a range of 300°C to about 100°C to prevent the formation of byproducts (see [0148-0152]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Changzhou and Staffin where the final temperature is in any workable or optimum range overlapping with 300 to 100°C including 100 to 120ºC to prevent the formation of by-products in the trichlorosilane.
	Regarding Claim 4, Changzhou discloses the fluid comprising water.  Further regarding the temperature of the heat exchange fluid, Staffin suggests that a temperature of 175°C reduces the formation of by-products.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Changzhou and Staffin where the air temperature is 175°C to prevent the formation of by-products.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Changzhou and Staffin as applied to Claim 1 and in further view of Wu et al (CN 20553540).
	As applied to Claim 1, Changzhou and Staffin disclose a method for producing trichlorosilane comprising:  a cooling step of cooling a discharge gas that is discharged from a fluidized-bed reactor configured to produce the trichlorosilane and that contains the trichlorosilane, the cooling step involving causing water to flow through a space inside a side wall of the pipe, the pipe being a pipe for discharging the discharge gas from the fluidized-bed reactor, in such a manner that the side wall has a surface which the discharge gas flowing through the space is in contact, the surface having a temperature of 175°C to prevent to production of by-products.
	Regarding Claim 3, Changzhou discloses a method where cooling of the pipe is provided by water.  Staffin discloses a method where heat exchanger medium comprises oil (see [0103]).  Changzhou and Staffin do not disclose a method where the heat exchange medium comprises air.
Wu discloses a method for producing trichlorosilane in a fluidized bed where the temperature is controlled by removing the heat generated from the exothermic process.  Wu discloses that the method for exchanging heat comprising hot water heat exchanger causes large fluctuations of system temperature and severe pipe vibration (see Page 2, Upper Middle).  Wu further discloses a method providing a simple and effective technique comprising heat exchanger jackets where the heat exchange medium is a gaseous medium that is nitrogen or compressed air
Wu further suggests that because of using nitrogen or compressed air as gas medium, the gas medium can absorb a large amount of heat and can make use of the heat of the compressed air to dry silicon powder (See Page 4, Middle).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Changzhou and Staffin where the cooling medium is compressed air as disclosed by Wu since Wu suggests that gaseous heat exchange medium is a simpler and more effective than water and oil and since heat of compressed air after heat exchange is useful for drying the silicon for the reaction.
	Further regarding the temperature of the heat exchange medium, Staffin suggests that a temperature of 175°C reduces the formation of by-products.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Changzhou, Staffin and Wu where the air temperature is 175°C to prevent the formation of by-products.


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Braunsperger et al (US 4,130,632) discloses a method for producing trichlorosilane by reacting crude silicon with hydrogen chloride comprising cooling the resulting gaseous reaction products to a temperature of 40 to 130°C by passing them through a water-cooled tube where the flow rate of the gaseous reaction products is controlled to prevent dust and aluminum chloride from depositing on the walls of the tube (See Col 2, Ln 20-46).

	Kohler et al (US 6,602,482) discloses a method for separating metal chlorides from chlorosilanes by introducing the gas from chlorosilane synthesis into a liquid suspension of metal chloride in chlorosilane and filtered under pressure (See Col 7, Ln 55 to Col 8, Ln 25).  Kohler discloses that aluminum chloride tends to be deposited in solid form in pipes on cooling surfaces or other equipment surfaces at temperatures below about 180°C which have to be employed for condensing the chlorosilanes under atmospheric pressure (see Col 1, Ln 41-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/13/2022